[MCC Letterhead] July 7, 2011 Mr. Steve K. Stone, Chief Financial Officer Morris Publishing Group, LLC 725 Broad Street Augusta, Georgia30901 Mr. Lalit Dhigra NIIT Media Technologies, LLC, C/o NIIT Technologies, Inc. 1050 Crowne Pointe Parkway 5th Floor, Suite 500 Atlanta, GA 30338 Re:Master Services Agreement with NIIT Media Technologies, LLC (“NIIT”) Dear Mr. Stone and Mr. Dhingra, Reference is made to that certain Master Services Agreement (the “MSA”) dated July 7, 2011 between NIIT as “Provider” and Morris Publishing Group (“MPG”) and Morris Communications Company, LLC (“MCC”) jointly as the “Customer”.MPG and its subsidiaries are collectively referred to as the “Newspaper Entities”. Reference is also made to that certain Management and Services Agreement between MCC,MStar Solutions, LLC and MPG, dated August 7, 2003 as amended from time to time and in forceas on date (collectively the “Old Services Agreement”). With respect to the MSA, this letter confirms that MCC hereby agrees to pay to NIIT, and to indemnify the Newspaper Entities, for any liabilities for: · Services, or liabilities related to Services, provided or attributable to MCC or its subsidiaries or any affiliated entity, other than the Newspaper Entities. · Services, or liabilities related to Services, provided or attributable to the Newspaper Entities to the extent that payments for Services during any calendar year would otherwise exceed $22 million for (i) services under the Old Services Agreement, plus (ii) Services for the Newspaper Entities under the MSA that were formerly provided under the Old Services Agreement. With respect to the MSA, your acceptance of this letter confirms that MPG hereby agrees to pay NIIT for any liabilities for Services, or liabilities related to Services, provided or attributable to the Newspaper Entities, subject to the limitation above. MORRIS COMMUNICATIONS COMPANY, LLC /s/ By:Craig S. Mitchell as its Senior Vice President - Finance On behalf of Morris Publishing Group, LLC, the undersigned hereby acknowledges and accepts this letter agreement on this 7th day of July, 2011. MORRIS PUBLISHING GROUP, LLC /s/ By:Steve K. Stone as its Senior Vice President – Finance and Chief Financial Officer On behalf of NIIT Media Technologies, LLC, the undersigned hereby acknowledges and accepts this letter agreement on this 7th day of July, 2011. NIIT MEDIA TECHNOLOGIES, LLC /s/ By:Lalit Dhingra as its Director
